Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/23/21 is being considered by the examiner.
Drawings
The drawings submitted on 8/23/21 has been considered.
Claim Interpretation
As best understood, the claim limitations “carbon layer …formed on a first surface of the metal base material” in combination of claim 2, Fig.3 discloses that the carbon layer and metal base surface does not necessarily have to be directly touching.
It is noted that claims 1-6 comprises product-by-process claim limitation for example, “formed on.”  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F. 2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Since fuel cell separators are the same as to that of the Applicant’s, Applicant’s process is not given patentable weight in this claim.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Oh et al. (US Publication 2005/0214618).
Regarding claims 1-3, the Oh et al. reference discloses a fuel cell comprising a stacked body of single cells each of which includes a power generating unit and separators disposed on both surfaces of the power generating unit ([0013]), wherein the separators each include a metal base material (stainless steel), coating layer of TiN on all of the surfaces of metal base ([0070]) with carbon paper as the diffusion layer on TiN coating facing the power generating unit side (electrode/membrane/electrode).  
Regarding claim 4-5, the Oh et al. reference discloses the titanium nitride layer has a membrane thickness of 1 microns ([0067]).  
Regarding claim 6, the Oh et al. reference discloses the carbon layer (diffusion layer) is in contact with the power generating unit ([0070]-[0072]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162. The examiner can normally be reached 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Helen Oi K CONLEY/           Primary Examiner, Art Unit 1725